       Case 1:18-cr-00444-NRB Document 138 Filed 06/23/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA
                                  :                CONSENT PRELIMINARY ORDER
          - v. -                                   OF FORFEITURE/
                                  :                MONEY JUDGMENT
JONATHAN RIENDEAU,
                                  :                S1 18 Cr. 444 (NRB)
                   Defendant.

- - - - - - - - - - - - - - - - - x

           WHEREAS, on or about January 31, 2019, JONATHAN RIENDEAU

(the   “defendant”),         was    charged   in    a     six-count    Superseding

Information,      S1    18   Cr.    444   (NRB)    (the    “Information”),     with

conspiracy     to      distribute    controlled     substance     analogues,    in

violation of Title 18, United States Code, Section 846 (Count One);

conspiracy   to     distribute      controlled     substances    and    controlled

substance analogues, in violation of Title 21, United States Code,

Section 846 (Counts Two and Three); importation of a controlled

substance and controlled substance analogues, in violation of

Title 21, United States Code, Section 952 (Counts Four and Five);

and distribution of a controlled substance, in violation of Title

21, United States Code, Section 841(b)(1)(C) (Count Six);

           WHEREAS,          the    Information      included     a     forfeiture

allegation as to Counts One through Six of the Information, seeking

forfeiture to the United States, pursuant to Title 21, United

States Code, Section 853, of any and all property constituting, or

derived from, any proceeds obtained, directly or indirectly, as a

result of the offenses charged in Counts One through Six of the
       Case 1:18-cr-00444-NRB Document 138 Filed 06/23/20 Page 2 of 6



Information and any and all property used, or intended to be used,

in any manner or part, to commit, or to facilitate the commission

of,   the   offenses   charged   in   Counts   One   through   Six   of   the

Information, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to

the commission of the offenses charged in Counts One through Six

of the Information;

            WHEREAS, on or about January 31, 2019, the defendant

pled guilty to Counts One through Six of the Information, pursuant

to a plea agreement with the Government, wherein the defendant

admitted the forfeiture allegation with respect to Counts One

through Six of the Information and agreed to forfeit, pursuant to

Title 21, United States Code, Section 853, all property real or

personal, constituting or derived from any proceeds the defendant

obtained directly or indirectly as a result of the offenses charged

in Counts One through Six of the Information, and any and all

property used and intended to be used in any manner and part to

commit and facilitate the commission of the offenses charged in

Counts One through Six of the Information; and

            WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $2,000,000 in United States currency

representing the amount of proceeds traceable to the offenses
      Case 1:18-cr-00444-NRB Document 138 Filed 06/23/20 Page 3 of 6



charged in Counts One through Three of the Information that the

defendant personally obtained;

            WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant, the proceeds traceable to the

offenses charged in Counts One through Three of the Information

that the defendant personally obtained cannot be located upon the

exercise of due diligence.

            IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Geoffrey S. Berman,

United States Attorney, Assistant United States Attorney, Robert

B. Sobelman of counsel, and the defendant, and his counsel, David

Wikstrom, Esq., that:

            1.    As a result of the offenses charged in Counts One

through Three of the Information, to which the defendant pled

guilty, a money judgment in the amount of $2,000,000 in United

States currency (the “Money Judgment”), representing the amount of

proceeds traceable to the offenses charged in Counts One through

Three of the Information that the defendant personally obtained,

shall be entered against the defendant.

            2.    Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal     Procedure,    this    Consent      Preliminary     Order      of

Forfeiture/Money Judgment is final as to the defendant, JONATHAN

RIENDEAU,   and   shall   be   deemed   part   of   the   sentence   of   the
       Case 1:18-cr-00444-NRB Document 138 Filed 06/23/20 Page 4 of 6



defendant, and shall be included in the judgment of conviction

therewith.

           3.       All   payments     on    the   outstanding      Money   Judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to United States Marshals Service, and

delivered by mail to the United States Attorney’s Office, Southern

District of New York, Attn: Money Laundering and Transnational

Criminal Enterprises Unit, One St. Andrew’s Plaza, New York, New

York 10007 and shall indicate the defendant’s name and case number.

           4.       The United    States Marshals Service,           is authorized

to   deposit      the   payment   on   the    Money     Judgment     in   the   Asset

Forfeiture Fund, and the United States shall have clear title to

such forfeited property.

           5.       Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

             6.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal     Procedure,     the   United       States    Attorney’s       Office   is

authorized to conduct any discovery needed to identify, locate or

dispose      of     forfeitable        property,        including     depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.
      Case 1:18-cr-00444-NRB Document 138 Filed 06/23/20 Page 5 of 6



            7.    The Court shall retain jurisdiction to enforce this

Consent Preliminary Order of Forfeiture/Money Judgment, and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

            8.    The   Clerk     of   the     Court     shall    forward     three

certified    copies     of      this   Consent        Preliminary     Order      of

Forfeiture/Money     Judgment     to   Assistant       United    States   Attorney

Alexander    J.   Wilson,    Co-Chief     of    the     Money    Laundering    and

Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.




                  [THIS SPACE LEFT INTENTIONALLY BLANK]
       Case 1:18-cr-00444-NRB Document 138 Filed 06/23/20 Page 6 of 6



           9.    The   signature   page   of   this   Consent   Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.



AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

                                                      6/23/2020
By:
      ROBERT B. SOBELMAN                              DATE
      Assistant United States Attorney
      One St. Andrew’s Plaza
      New York, NY 10007
      (212)637-2616


JONATHAN RIENDEAU

By:                                                   June 23, 2020
      JONATHAN RIENDEAU                               DATE


By:                                                   June 23, 2020
      DAVID WIKSTROM, ESQ.                            DATE
      Attorney for Defendant
      Woolworth Building
      233 Broadway, Suite 2208
      New York, NY 10279



SO ORDERED:


                                                      June 23, 2020
HONORABLE NAOMI REICE BUCHWALD                        DATE
UNITED STATES DISTRICT JUDGE
